Citation Nr: 0927131	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  04-12 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for Ménière's syndrome 
with vertigo.

3.  Entitlement to service connection for sinusitis and sinus 
headaches.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, 
Independent Claims Agent




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to March 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Roanoke, Virginia. 

In October 2005, the Veteran testified at a Central Office 
hearing before the undersigned.  In November 2005, the Board 
issued a decision which, among other things, denied the 
application to reopen the claim of service connection for an 
acquired psychiatric disorder and denied service connection 
for Ménière's syndrome with vertigo as well as reopened the 
claim of entitlement to service connection for sinusitis and 
sinus headaches and remanded for additional development the 
newly reopened sinusitis and sinus headaches claim.

The Veteran appealed the November 2005 Board decision and in 
January 2008 the United States Court of Appeals for Veterans 
Claims (Court) issued an Order vacating and remanding that 
decision to the extent that it denied the application to 
reopen the claim of service connection for an acquired 
psychiatric disorder and denied service connection for 
Ménière's syndrome with vertigo.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  In March 1988, the Board denied service connection for an 
acquired psychiatric disorder.

2.  Evidence received since the March 1988 Board decision is 
cumulative of that previously of record.

3.  The preponderance of the competent and credible evidence 
does not show that Ménière's syndrome with vertigo was caused 
or aggravated by a service connected disability.

4.  The preponderance of the competent and credible evidence 
does not show that sinusitis and sinus headaches were caused 
or aggravated by a service connected disability.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted 
sufficient to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.156, 3.159 (2008).

2.  Ménière's syndrome with vertigo was not caused or 
aggravated by a service connected disability.  38 U.S.C.A. 
§§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2005); 38 C.F.R. § 3.156 (2008).

3.  Sinusitis and sinus headaches were not caused or 
aggravated by a service connected disability.  38 U.S.C.A. 
§§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2005); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence she is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

As to application to reopen, the Court in Kent v. Nicholson, 
20 Vet. App. 1 (2006), held that the terms "new" and 
"material" have specific, technical meanings that are not 
commonly known to VA claimants.  Because these requirements 
define particular types of evidence, when providing the 
notice required by the VCAA it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  Specifically, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim as well as notified of the evidence and 
information that is necessary to establish her entitlement to 
the underlying claim for the benefit in light of the specific 
bases for the prior denial of the claim.

Initially, as to all the issues on appeal, the Board finds 
that there is no issue as to providing an appropriate 
application form or completeness of the application.  

As to the application to reopen the claim of service 
connection for an acquired psychiatric disorder and 
entitlement to service connection for Ménière's syndrome with 
vertigo, the Board finds that adjudication of these appeals 
may go forward even if the claimant has not been provided 
adequate VCAA notice because of the law of the case doctrine.  
In this regard, the Board notes that the Court has repeatedly 
stated that it has an interest in conservation of judicial 
resources and in avoiding piecemeal litigation.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (the "Court will 
[not] review BVA decisions in a piecemeal fashion"); Fugere 
v. Derwinski, 1 Vet. App. 103, 105 (1990) ("[a]dvancing 
different arguments at successive stages of the appellate 
process does not serve the interests of the parties or the 
Court"). 

In the current appeal, the earlier November 2005 Board 
decision contained an extensive discussion of the VCAA notice 
and duty to assist requirements and concluded that they had 
been satisfied.  Moreover, the January 2008 Court-adopted 
Joint Motion for Remand (JMR) did not identify any defect in 
the Board's November 2004 decision regarding the notification 
and assistance provisions of the VCAA.  Nor did the parties 
or the Court itself identify any deficiencies with respect to 
VCAA notice and assistance compliance on the part of VA.  

Therefore, because neither party raised a concern about the 
VCAA notice and duty to assist requirements while the case 
was before the Court and the Court also did not find any 
problems, the Board finds that the law of the case is that 
there are no VCAA notification and assistance defects which 
can be raised by the Veteran or his representative at this 
time because they had an opportunity to raise these concerns 
while his appeal was before the Court and they failed to do 
so.  Cf. Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) 
(under the "law of the case" doctrine, appellate courts 
generally will not review or reconsider issues that have 
already been decided in a previous appeal of the same case, 
and therefore, Board is not free to do anything contrary to 
the Court's prior action with respect to the same claim).

However, even if the VCAA continues to apply to the 
application to reopen the claim of service connection for an 
acquired psychiatric disorder, the Board finds that the 
written notice provided in November 2001 and June 2002 
fulfills the provisions of 38 U.S.C.A. § 5103(a) except as to 
notice of the specific element or elements required to 
establish service connection that were found insufficient in 
the previous denial as required by the Court in Kent, supra, 
and except as to notice of the laws and regulations governing 
disability ratings and effective dates as required by the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Nonetheless, the Board finds that even though the Veteran was 
not provided adequate Kent notice, this notice problem does 
not constitute prejudicial error in this case because the 
record reflects that a reasonable person could be expected to 
understand what was needed to substantiate the claim after 
reading the November 2001 and June 2002 letters; September 
2003 rating decision; March 2004 statement of the case; and 
April 2004 supplemental statement of the case.  See Sanders 
v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007); cert. 
granted sub nom. Peake v. Sanders, 76 U.S.L.W. 3654 (U.S. 
June 16, 2008) (No. 07-1209); rev'd, Shinseki v. Sanders, 566 
U.S. ____ (2009).  

Likewise, even if the VCAA continues to apply to the claim of 
service connection for Ménière's syndrome with vertigo, the 
Board finds that written notice provided in October 2001, 
June 2002, and April 2004 fulfills the provisions of 38 
U.S.C.A. § 5103(a) except as to notice of the laws and 
regulations governing the assignment of disability ratings 
and effective dates as required by the Court in Dingess.

While the Veteran was not provided adequate 38 U.S.C.A. 
§ 5103(a) notice prior to the September 2003 rating decision, 
this timing problem does not constitute prejudicial error in 
this case because the record reflects that a reasonable 
person could be expected to understand what was needed to 
substantiate the claim after reading the October 2001, June 
2002, and April 2004 letters; September 2003 rating decision; 
March 2004 statement of the case; and April 2004 supplemental 
statement of the case.  See Sanders, supra.  

Likewise, as to the application to reopen the claim of 
service connection for an acquired psychiatric disorder and 
the claim of service connection for Ménière's syndrome with 
vertigo, the failure to provide the Veteran with Dingess 
notice is harmless error because for the reasons explained 
below the application to be reopen the claim of service 
connection for an acquired psychiatric disorder is being 
denied and the claim of service connection for Ménière's 
syndrome with vertigo is being denied and therefore any issue 
as to disability ratings or effective dates are moot.

As to the claim of service connection for sinusitis and sinus 
headaches, the Board finds that written notice provided in 
October 2001, November 2001, June 2002, November 2002, 
November 2005, December 2006, March 2006, and May 2006 
fulfills the provisions of 38 U.S.C.A. § 5103(a) including 
notice of the laws and regulations governing the assignment 
of disability ratings and effective dates as required by the 
Court in Dingess.

While the Veteran was not provided adequate 38 U.S.C.A. 
§ 5103(a) notice prior to the September 2003 rating decision, 
the Board finds that providing this notice in the above 
letters followed by a readjudication of the claim in the 
January 2009 supplemental statement of the case, "cures" 
the timing problem associated with inadequate notice prior to 
the initial adjudication.  Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 
444 F.3d at 1333-34.  

As to the duty to assist, the Board finds that as to all 
issues on appeal VA has secured all available and identified 
pertinent evidence and conducted all appropriate development. 
 Specifically, the record shows that VA has obtained and 
associated with the claims files all available and identified 
in-service and post-service treatment records.  As to the 
claims for service connection, the Veteran was also provided 
VA examinations which provide adequate medical opinions to 
allow the Board to adjudicate the claims because they were 
provided after a review of the record on appeal and an 
examination of the claimant.  See 38 U.S.C.A. § 5103A(d); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The record shows that while the Veteran was in receipt of 
Social Security Administration (SSA) disability since 
September 1984, his SSA records are not found in the claims 
files.  Nonetheless, the Board finds that adjudication of his 
appeal may go forward without these records because under 
SSA's document retention schedule, any records pertaining to 
an appellant's award of SSA benefits are destroyed no later 
than the claimant's 72nd birthday and since the Veteran was 
born in October 1929 he is know almost 80 years old and 
therefore these records are no longer available.  See Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim . . . [and] this duty is 
limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim").  

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim to Reopen

Initially, the Board notes that the January 2008 Court Order, 
which adopted the parties JMR held that the application to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder was inextricably intertwined 
with the claim of entitlement to service connection for 
sinusitis and sinus headaches.  Therefore, adjudication of 
the claim to reopen could not go forward while the claim for 
sinusitis and sinus headaches was in remand status.  

However, as will be seen below, the Board via this decision 
has both adjudicated and denied the claim of entitlement to 
service connection for sinusitis and sinus headaches.  
Accordingly, the Board finds that the application to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder is also ready for appellate 
adjudication.

In this regard, the Veteran and his representative contend 
that the claimant's psychiatric disorder was caused or 
aggravated by his service connected otitis media.  It is 
requested that the Veteran be afforded the benefit of the 
doubt. 

The law provides that if new and material evidence has been 
presented or secured with respect to matters that have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of the matter on any basis, in this case, since 
the March 1998 Board decision denied the Veteran's claim.  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).

In this regard, evidence found in the record at the time of 
the March 1998 Board decision consisted, in substance, of 
medical evidence showing that since 1990 the Veteran received 
treatment for severe depression, psychosis, and anxiety due 
to pain.  The evidence did not show, however, that any of the 
diagnosed psychiatric disabilities were related to his 
service-connected otitis media.  What the record did show was 
that he had an acquired psychiatric disorder, and it was his 
statements alone, that linked that disorder to his service-
connected disabilities including otitis media.

Since the March 1998 Board decision, VA has received VA 
treatment records, a June 2003 VA examination, testimony 
given at an October 2005 VA Central Office hearing, and 
written statements in support of claim from the Veteran and 
his representative.  

As to the medical evidence, they show the Veteran's continued 
complaints, diagnoses, and/or treatment for psychiatric 
disorders variously diagnosed.  Moreover, the October 2003 VA 
examination report specifically stated that the Veteran was 
first treated for a psychiatric disorder in 1995 and that it 
was not as a result of his service-connected otitis media.  
The Board finds that this additional evidence does not relate 
to an unestablished fact necessary to substantiate the claim 
because it does not show that a service connected disability, 
including otitis media, caused or aggravated any of his 
psychiatric disorders.  See 38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. § 3.310 (2008); Allen v. Brown, 7 Vet. App. 439 
(1994) (en banc).  For this reason, this evidence is not new 
and material as it is cumulative of evidence previously 
considered.  38 C.F.R. § 3.156.

As to the written statements from the Veteran and his 
representative as well as the personal hearing testimony, 
these statements and testimony amount to nothing more than 
their continued claims that a service connected condition, 
including otitis media, caused and/or aggravated one of his 
psychiatric disorders.  These claims were before VA when the 
Board last decided the claim in March 1998.  Then, as now, 
lay persons not trained in the field of medicine, to include 
the claimant and his representative, are not competent to 
offer an opinion regarding such medical question as to the 
origins of a psychiatric disability because it is not capable 
of lay observation. Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. 
Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, 
these statements are not competent medical evidence showing 
that a psychiatric disorder was caused or aggravated by a 
service connected disability including otitis media.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.  

Therefore, the newly received evidence tends to prove nothing 
that was not previously shown.  That the Veteran and his 
representative continue to claim that his psychiatric 
disorders were caused or aggravated by his service connected 
otitis media is not new evidence within the context of 
38 C.F.R. § 3.156.  

Without new and material evidence the claim may not be 
reopened.  Therefore, the benefit sought on appeal is denied.  
Because the claimant has not fulfilled the threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).




The Service Connection Claims

The Veteran and his representative contend, as interpreted by 
the January 2008 JMR, that his Ménière's syndrome with 
vertigo and sinusitis and sinus headaches are caused by one 
of his service connected disabilities including otitis media 
and/or tinnitus.  In this regard, service connection may be 
granted for a disability that is proximately due to or the 
result of an established service-connected disability.  
38 C.F.R. § 3.310.  This includes a disability that is made 
chronically worse by a service-connected disability.  Allen, 
supra.  

The Board notes that 38 C.F.R. § 3.310 was amended during the 
pendency of the appeal.  See 71 Fed. Reg. 52744-47 (Sept. 7, 
2006).  The amendment sets a standard by which a claim based 
on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, supra, it was made clear in the 
comments to the regulation that the changes were intended to 
place a burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which suggests the possibility that the recent change amounts 
to a substantive change in the regulation.  For this reason, 
and because the Veteran's claim was pending before the 
regulatory change was made, the Board will adjudicate the 
current appeal using the version of 38 C.F.R. § 3.310 (2005) 
in effect before the change because it is more favorable to 
the claimant.

In adjudicating appeals, it is the responsibility of the 
Board to weigh the evidence, including the medical evidence, 
and determine where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  In so 
doing, the Board may accept one medical opinion and reject 
others.  Id.  At the same time, the Board cannot make its own 
independent medical determinations, and it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Thus, the Board must 
determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source.

With the above criteria in mind, the Board notes that a 
September 2003 rating decision shows that the Veteran is 
service connected for otitis media, tinnitus, hearing loss, 
and residuals of a left eardrum perforation.  Therefore, the 
question before the Board is whether one of these service 
connected disabilities cause or aggravate the Veteran's 
Ménière's syndrome with vertigo and/or sinusitis and sinus 
headaches.  38 C.F.R. § 3.310; Allen, supra.

As to the relationship between these disabilities and a 
service connected disability, the Veteran and his 
representative though writings to VA and/or through the 
personal hearing testimony claimed that service connected 
disabilities, including otitis media and/or tinnitus, caused 
or aggravated these disorders.

As to the medical evidence related to the origins of the 
Ménière's syndrome with vertigo, a February 1999 treatment 
record from Greg Still, M.D., included the following opinion:

Although the patient's symptoms sound 
most consistent with vertigo, there could 
be a component of cardiovascular 
compromise either from arrhythmia or 
decreased cardiac output.  He has no 
murmur to suggest aortic stenosis, 
however.  Ischemic heart disease is 
certainly in his history but he is noting 
no significant symptoms in that regard 
now.  There is no evidence at this point 
to suggest primary neurologic abnormality 
other than perhaps vestibular.  With 
chronic tinnitus and episodes of vertigo 
Ménière's disease becomes a possibility. 



Thereafter, in a December 2002 letter James H. DeBoe, Jr., 
M.D., reported as follows:

[the Veteran] gives a history of 
decreased hearing, pain in ears, ringing 
in ears and vertigo for a prolonged 
period of time . . . 

Recurrent pain in both ears and fluid 
behind the tympanic membranes is due to 
chronic eustachian tube dysfunction.  
There is a history of severe infection 
with membrane rupture on several 
occasions dating back to 1952 and [this 
is] likely the cause for the poor 
drainage of the middle ear chamber.

Constant ringing in the ears and 
recurrent vertigo are symptoms of inner 
ear disease.  That by history date back 
to over 40 years ago having been 
hospitalized for severe infection several 
times in Pennsylvania and Germany. 

On the other hand, at the June 2003 VA examination, after 
reviewing the claims folders and examining the Veteran, the 
examiner opined that Dr. BeBoe's statement that the Veteran 
had injuries to his ears in service is not supported by the 
service treatment records which only document treatment for 
right ear otitis media.  The examiner thereafter proffered an 
opinion contrary to the assertions of the Veteran's that his 
in-service otitis media represented the onset of his 
Ménière's disease.  The examiner noted that Ménière's disease 
has no known cause and that while Ménière's disease may cause 
vertigo and tinnitus, vertigo and tinnitus do not cause 
Ménière's disease.  It was next opined that there was not a 
clear indication in the record that the claimant had 
Ménière's syndrome and that syncopal episodes were noted in 
the medical records.  The examiner also opined that the 
vertigo and syncopal episodes were corrected after the 
placement of a pacemaker and it appeared that instead of 
vertigo or Ménière's syndrome, the Veteran actually had heart 
problems that were resolved after he was inserted with a 
pacemaker.  The examiner also noted that, while the Veteran 
submitted a copy of an article from the Merck Manual 
pertaining to Ménière's syndrome, that article did not 
support the assertion of an etiological link between the 
service-connected otitis media and his Ménière's syndrome as 
the cause of Ménière's syndrome is unknown and it may have 
been misdiagnosed in this case given the Veteran's heart 
problems.

The Board finds that what is significant about the record is 
what is does not show.  Specifically, Dr. Still opined that 
the Veteran could have had Ménière's syndrome.  Moreover, Dr. 
DeBoe opined that recurrent pain in both ears and fluid 
behind the tympanic membranes is due to chronic eustachian 
tube dysfunction, the chronic eustachian tube dysfunction is 
due to the history of severe infection which has caused poor 
drainage of the middle ear chamber, and constant ringing in 
the ears and recurrent vertigo are symptoms of inner ear 
disease.  However, the record does not include a medical 
opinion establishing a relation between a service-connected 
disability (i.e., otitis media, tinnitus, hearing loss, and 
residuals of a left eardrum perforation) and the alleged 
Ménière's syndrome with vertigo.  In particular, the evidence 
does not show that a service connected disability caused the 
Ménière's syndrome with vertigo or that a service connected 
disability aggravated the Ménière's syndrome with vertigo.  
38 C.F.R. § 3.310; Allen, supra.  In the absence of such a 
medical opinion, the Board cannot find that one exists.  See 
Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only 
consider independent medical evidence to support its findings 
and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).  In fact, the June 2003 
VA examiner opined that he disagreed with the Veteran's 
representative's claim that the Veteran's in-service otitis 
media represented the onset of his Ménière's disease.  
Furthermore, the June 2003 VA examiner opined that the 
Veteran's vertigo may have been caused by a heart problem 
which has since been corrected by placement of a pacemaker 
and that the Merck Manual article did not support the 
assertion of an etiological link between the service-
connected otitis media and his Ménière's syndrome.  
Accordingly, the Board finds that preponderance of the 
competent and credible evidence of record does not establish 
that the claimed Ménière's syndrome with vertigo were caused 
or aggravated by a service connected disability including 
otitis media or tinnitus.

Moreover, to the extent that Dr. DeBoe's statement is read as 
an opinion that the Veteran's vertigo was caused by the 
Veteran's service connected otitis media or is a residuals of 
a left eardrum perforation, the Board notes that an 
evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Greater weight may be placed 
on one physician's opinion over another depending on factors 
such as reasoning employed by the physicians and whether or 
not and the extent to which they reviewed prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993). 

With the above criteria in mind, the Board finds that it must 
give more probative value to the negative opinion provided by 
the June 2003 VA examiner than the December 2002 opinion from 
Dr. BeBoe.  The report of the VA examiner included a review 
of the claims files along with a discussion/rationale of the 
pertinent evidence of record.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008) (the probative value of a medical 
opinion comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed).  On the other 
hand, the opinion from Dr. DeBoe failed to discuss any of the 
Veteran's medical history and to the extent that it did it 
was inaccurate.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999) (holding that the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion").  Specifically, while Dr. BeBoe's stated that the 
Veteran had a history of severe infection with membrane 
rupture on several occasions dating back to 1952 and several 
hospitalizations for inner ear infections, the record does 
not support these claims.  Likewise, while. Dr. BeBoe's 
stated that the Veteran had a 40 year history of recurrent 
vertigo, the record is negative for evidence of complaints or 
treatment for vertigo until the 1990's (see, for example, 
March 1990 letter from E. A. Dannelly, III, M.D.; November 
1995 and May 1999 VA treatment records; April 1999 
computerized tomography (CT); October 1996 VA examination; 
July 1999 auditory brainstem response testing; and September 
2000 letter from Amy M. Meyer, M.Ed.).  As such, the opinion 
from Dr. DeBoe is of less probative value than that of the VA 
examiner.  Accordingly, the preponderance of the competent 
and credible evidence of record establishes that the claimed 
Ménière's syndrome with vertigo were not caused by a service 
connected disability including otitis media, tinnitus, or 
residuals of residuals of a left eardrum perforation.  
38 C.F.R. § 3.310; Allen, supra; Colvin, supra.

The Board observes that the record does not show, nor does 
the Veteran contend, that Ménière's syndrome was initially 
manifested during service or that such disability was 
aggravated therein.  On the contrary, his service treatment 
records are negative for any complaints, treatment, or 
diagnosis of this condition.  Accordingly, service connection 
on a direct basis is not warranted.  

As to the medical evidence related to the origins of the 
sinusitis and sinus headaches, in July 2001 Dr. DeBoe opined 
that he treated the Veteran "for sinus problems, caused by 
injuries received to his ears in the military service."  On 
the other hand, the June 2003 VA examination opined, after a 
review of the record on appeal and an examination of the 
claimant, that Dr. BeBoe's statement that the Veteran had 
injuries to his ears in service is not supported by the 
service treatment records which only document treatment for 
right ear otitis media.  The examiner thereafter opined that 
"[i]t is more likely than not that his chronic sinusitis has 
nothing to do with his ear problems or other problems he had 
in service" and while he "more likely than not has . . . 
sinus headaches [that are] not due to any problems with his 
ears or other problems he had in service."  

Likewise, at the October 2008 VA examination it was opined, 
after a review of the record on appeal and an examination of 
the claimant, that while the Veteran had chronic sinusitis 
that "[a]s far as [he] knows [from his] years of medical 
experience, there is no connection between the ear canal and 
the sinuses, therefore it is more likely than not that his 
otitis media problems do not cause, aggravate, or worsen his 
maxillary sinus problems.  He simply has two problems not 
connected in any way."

The Board finds that it must give more probative value to the 
negative opinions provided by the June 2003 and October 2008 
VA examiners than the July 2001 opinion from Dr. BeBoe.  The 
report of the VA examiners included a review of the claims 
files along with a discussion/rationale of the pertinent 
evidence of record.  See Nieves-Rodriguez, supra.  On the 
other hand, the opinion from Dr. DeBoe failed to discuss any 
of the Veteran's medical history.  See Bloom, supra.  
Moreover, Dr. DeBoe also did not provide a basis for his 
opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) (whether the physician provides the basis for his 
opinion goes to the weight or credibility of the evidence).  
As such, the opinion from Dr. DeBoe is not credible.  
Accordingly, the preponderance of the competent and credible 
evidence of record establishes that the sinusitis and sinus 
headaches were not caused by a service connected disability 
including otitis media.  38 C.F.R. § 3.310; Allen, supra; 
Colvin, supra.

In reaching the above conclusions, the Board has not 
overlooked the Veteran's and his representative's contentions 
that the claimant's Ménière's s syndrome with vertigo as well 
as his sinusitis and sinus headaches were caused by a service 
connected disability including otitis media and/or tinnitus.  
However, laypersons are generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); also see Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the origins or etiology of the 
disorder is a determination "medical in nature" and is not 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of being caused or aggravated by a service 
connected disability.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, a finding that a disorder was caused or aggravated 
by a service connected disability is not an opinion capable 
of being made by a lay person.  See Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007).  Therefore, the Board finds that the 
Veteran's and his representative's lay statements are 
outweighed by the VA medical opinions cited above.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, the Board must conclude that the weight of the 
evidence is against the claims of service connection for 
Ménière's s syndrome with vertigo as well as his sinusitis 
and sinus headaches secondary to a service connected 
disability and service connection is not warranted.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.310; Allen, supra.  

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
Veteran's claims, the doctrine is not for application.  See 
also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

The application to reopen a claim of entitlement to service 
connection for acquired psychiatric disorder is denied.

Service connection for Ménière's syndrome with vertigo is 
denied.

Service connection for sinusitis and sinus headaches is 
denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


